--------------------------------------------------------------------------------

Exhibit 10.19



FORM OF SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Severance and Change in Control Agreement (the “Agreement”) is made and
entered into as of [   ], by and between [   ] (“Employee”) and Rocket
Pharmaceuticals, Inc., a Delaware Corporation (the “Company”).


WHEREAS, the Company employs Employee as its [   ]; and


WHEREAS, the Company wishes to provide for certain payments to Employee in the
event of a qualifying termination of employment or a change in control of the
Company, as defined herein;


NOW, THEREFORE, in consideration of Employee’s continuing service to the Company
and of the mutual covenants, promises and obligations set forth herein between
the parties, the parties agree as follows:


1.           At-Will Status.


a.          Employee and the Company understand and agree that Employee’s
employment with the Company is at-will, meaning that the Company or Employee may
terminate Employee’s employment at any time, with or without reason or notice,
and nothing in this Agreement constitutes a promise to employ or to continue to
employ Employee for any period of time or is otherwise intended to constitute a
contract or guarantee of continued employment; provided, however, that Employee
shall be entitled to severance or Change in Control payments (as that phrase is
defined below) as set forth in this Agreement.


b.          For purposes of this Agreement, “Change in Control” is defined as
(i) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.


2.           Termination for Cause or Without Good Reason. If Employee’s
employment is terminated by the Company for Cause or by Employee without Good
Reason, Employee shall be entitled to receive:


a.          any accrued but unpaid base salary and accrued but unused vacation
which shall be paid within one (1) month following the Termination Date (as
defined below) in accordance with the Company’s customary payroll procedures or
such earlier date as may be required by applicable law;



--------------------------------------------------------------------------------

b.          any unpaid annual bonus with respect to any completed fiscal year
immediately preceding the Termination Date; provided, however, that, if
Employee’s employment is terminated by the Company for Cause, then any such
accrued but unpaid annual bonus shall be forfeited;


c.           reimbursement for unreimbursed business expenses properly incurred
by Employee, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and


d.          such employee benefits, if any, to which Employee may be entitled
under the Company’s employee benefit plans as of the Termination Date; provided
that, in no event shall Employee be entitled to any payments in the nature of
severance or termination payments except as specifically provided herein.


e.           Items 2(a) through 2(d) are referred to herein collectively as the
“Accrued Amounts”.




f.
For purposes of this Agreement, “Cause” shall mean, as determined by the Board
of Directors of the Company (the “Board”), in their discretion exercised in good
faith,  Employee’s dismissal as a result of:  (i) any material breach by the
Employee of any agreement between the Employee and the Company; (ii) the
conviction of, indictment  for or plea of nolo contendere by the Employee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of the employee’s
Disability) by the Employee of the Employee’s duties to the Company.



g.           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the term of employment
without Employee’s written consent, which circumstances are not remedied by the
Company within thirty (30) days of its receipt of a written notice from the
Employee describing the applicable circumstances (which notice must be provided
by the Employee within ninety (90) days of the Employee’s knowledge of the
applicable circumstances), of one or more of the following:




i.
a material, adverse change in the Employee’s duties, responsibilities,
authority, title or reporting structure;





ii.
a material reduction in the Employee’s base salary or bonus opportunity; or





iii.
a geographical relocation of the Employee’s principal office location by more
than fifty (50) miles.



2

--------------------------------------------------------------------------------

h.          Without Cause or for Good Reason.  If Employee’s employment with the
Company is terminated by the Company without Cause or by Employee for Good
Reason, Employee shall be entitled to receive the Accrued Amounts.  If Employee
executes a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a form provided by the Company (the
“Release”), then Employee will receive, subject to such Release becoming
irrevocable, in addition to the Accrued Amounts:




i.
a lump sum payment equal to [nine (9) / twelve (12)] months of Employee’s base
salary for the year in which the Termination Date occurs, which shall be paid
within thirty (30) days following Employee’s execution and non-revocation of the
Release provided that if the effective date of such Release could span two
calendar years depending on the date on which the Employee signs the Release,
the payment will not be made until the later calendar year; and





ii.
If Employee timely elects health continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse
Employee for the monthly COBRA premium paid by Employee for [him / her]self and
her dependents for a period of [nine (9) / twelve (12)] months following the
Termination Date.



i.            Death or Disability.  Employee’s employment hereunder shall
terminate automatically upon Employee’s death, and the Company may terminate
Employee’s employment on account of Employee’s Disability. If Employee’s is
terminated on account of Employee’s death or Disability, Employee (or Employee’s
estate and/or beneficiaries, as the case may be) shall be entitled to receive
the following:




i.
the Accrued Amounts; and





ii.
a pro-rata portion of the annual bonus, if any, that Employee would have earned
for the calendar year in which the Termination Date occurs, the determination of
such annual bonus to remain in the sole and absolute discretion of the Board.



j.          For purposes of this Agreement, Disability shall mean, as determined
by management or the Board, in their discretion exercised in good faith, the
Employee’s inability to engage in the activities required by the Employee’s
position at the Company by reason of any medically determinable and documented
physical or mental impairment which can reasonably be expected to result in
death or to last for a continuous period of not less than 24 months..


3

--------------------------------------------------------------------------------

3.           Change in Control Termination.


a.          Notwithstanding any other provision contained herein, if Employee’s
employment hereunder is terminated by Employee for Good Reason or by the Company
without Cause (other than on account of Employee’s death or Disability), in each
case within twelve (12) months following a Change in Control, Employee shall be
entitled to receive, subject to Employee’s execution and non-revocation of a
Release:




i.
the Accrued Amounts and a lump sum amount equal to [eighteen (18) months of the]
Employee’s annual salary during the fiscal year in which the termination occurs
(not including any reduction of such salary leading to Employee’s termination
with Good Reason) which shall be paid within thirty (30) days following
Employee’s execution and non-revocation of the Release provided that if the
effective date of such Release could span two calendar years depending on the
date on which the Employee signs the Release, the payment will not be made until
the later calendar year;





ii.
A lump sum amount equal to any annual bonus to which Employee would have been
entitled during the fiscal year in which the termination occurred, such annual
bonus to be determined in the sole and absolute discretion of the Board and
consistent with any bonus awarded to the Company’s [      ] in that same year;
and





iii.
If Employee timely elects health continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse
Employee for the monthly COBRA premium paid by Employee for [him / her]self and
[his / her] dependents for a period of [twelve (12) / eighteen (18)] months
following the Termination Date.



b.         Notwithstanding the foregoing, a Change in Control shall not occur
unless such transaction constitutes a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets under Section 409A of the Internal
Revenue Code (“Section 409(A)”).  Further, notwithstanding anything contained
herein, the Termination Date shall not occur until the date on which Employee
incurs a “separation from service” within the meaning of Section 409A.


4

--------------------------------------------------------------------------------

4.           Section 280G.


a.          If any of the payments or benefits received or to be received by
Employee (including, without limitation, any payment or benefits received in
connection with a Change in Control or Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code and would, but for this Section 4, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to Employee of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to Employee if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. For purposes of this Agreement, “Net Benefit” means the present
value of the 280G Payments net of all federal, state, local, foreign income,
employment and excise taxes. Any reduction made pursuant to this section will be
made in a manner determined by the Company that is consistent with the
requirements of Section 409A.


b.           All calculations and determinations under this section will be made
by an independent accounting firm or independent tax counsel appointed by the
Company (“Tax Counsel”) whose determinations shall be conclusive and binding on
the Company and Employee for all purposes. For purposes of making the
calculations and determinations required by this section, Tax Counsel may rely
on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Employee shall furnish the Tax Counsel with such information and documents as
Tax Counsel may reasonably request in order to make its determinations under
this Section, and the costs of such determination shall be borne by the Company.


5.          Governing Law; Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of New York without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of State of New York, New York County. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


6.          Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between
Employee and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.


7.           Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Employee and by a duly and expressly authorized
representative of the Board. No waiver by either of the parties of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.


5

--------------------------------------------------------------------------------

8.          Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law.


9.           Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


10.         Section 409A.


a.          General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Employee on account of non-compliance with Section 409A.


b.           Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Employee in connection with
[his / her] termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and Employee is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on Employee’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Employee in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.


6

--------------------------------------------------------------------------------

11.         Successors and Assigns. This Agreement is personal to Employee and
may not be assigned by Employee. Any purported assignment by Employee shall be
null and void ab initio. The Company may assign this Agreement to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and its affiliates,
successors and assigns.


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


[           ]
         
ROCKET PHARMACEUTICALS, INC.
     

By:

     
Its

 





8

--------------------------------------------------------------------------------